DETAILED ACTION
		Response to Amendment
 The amendment filed on 11/04/2020 has been entered and considered by Examiner. Claims 2-21 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Weber on 01/25/2022.
The application has been amended as follows:
	2.  (Currently Amended) A system for intraluminal navigation comprising:
	a workstation configured for receiving pre-procedure images; and
	 an application stored in a memory and configured for execution on a processor of the workstation, the application executing steps of:
		receiving images from a fluoroscopic sweep of a desired portion of a patient; 
		generating a three-dimensional (3D) volumetric reconstruction from the received fluoroscopic images; 
a volumetric reconstruction;
receiving an indication of a position of a target in two fluoroscopic images associated with the 3D volumetric reconstruction, wherein the two fluoroscopic images are from two different angles of the fluoroscopic sweep; and
		displaying the 3D volumetric reconstruction and the catheter relative to the target in the 3D volumetric reconstruction.
	3.  (Cancelled) 
	4.  (Currently Amended) The system of claim 2, wherein the position of the target is identified in two slice images of the 3D volumetric reconstruction.  
	5.  (Currently Amended) The system of claim 4, wherein the two slice images are taken from two different angles of the 3D volumetric reconstruction.  
	6.  (Cancelled)  
	7.  (Cancelled) 
	8.  (Previously Presented) The system of claim 2, where the indication of the position of the distal tip of the catheter and the target is automatically generated by the application.  
	9.  (Currently Amended) A method of updating a registration between a patient and a pre-procedure three-dimensional (3D) model comprising:
receiving images from a fluoroscopic sweep of a desired portion of a patient; 
generating a three-dimensional (3D) volumetric reconstruction from the received fluoroscopic images; 
receiving an indication of a volumetric reconstruction,;
two fluoroscopic images associated with the 3D volumetric reconstruction wherein the two fluoroscopic images are from two different angles of the fluoroscopic sweep; and
displaying the 3D volumetric reconstruction and the catheter relative to the target in the 3D volumetric reconstruction.  
	10.  (Currently Amended) The method of claim 9, wherein the pre-procedure 3D model is derived from images 
	11.  (Cancelled) 
	12.  (Currently Amended) The method of claim 10 volumetric reconstruction.  
	13.  (Currently Amended) The method of claim 12, wherein the two slice images are taken from two different angles of the 3D volumetric reconstruction.  
	14.  (Cancelled) 
	15.  (Cancelled) 
	16.  (Currently Amended) A method for navigation of soft tissue of a patient comprising:
receiving a signal representative of a location of a catheter within a body of a patient; 
displaying a 
receiving images from a fluoroscopic sweep of a desired portion of the patient; 
estimating a pose of a fluoroscopic imaging device for each fluoroscopic image captured in the fluoroscopic sweep; 
generating a three-dimensional (3D) volumetric reconstruction from the received fluoroscopic images; 
volumetric reconstruction;
receiving an indication of a position of a target in two fluoroscopic images associated with the 3D volumetric reconstruction, wherein the two fluoroscopic images are from two different angles of the fluoroscopic sweep; and 
displaying the 3D volumetric reconstruction and the catheter relative to the target in the 3D volumetric reconstruction.  
	17.  (Previously Presented) The method of claim 16, wherein the images captured by the fluoroscopic sweep include representations of a plurality of markers located beneath the patient.
	18.  (Previously Presented) The method of claim 17, wherein the representations of the markers in the fluoroscopic images enable pose estimation of the fluoroscopic imaging device.  
	19.  (Previously Presented) The method of claim 16 further comprising navigating a catheter to a position proximate the target in the 3D model.  
	20.  (Previously Presented) The method of claim 16, wherein the signal representative of a location of the catheter in the body of the patient is an electromagnetic signal.  
	21.  (Currently Amended) The method of claim 20, further comprising a step of registering the 3D model to the patient by determining a location of at least a portion of a 

Allowable Subject Matter
Claims 2, 4, 5, 8-10, 12, 13, 16-21 are allowed.
	The following is an Examiner’s statement of reasons for allowance:
	WEINGARTEN discloses import a navigation path to a target by using a first data set of computed tomography images previously acquired, display the navigation path on a graphical user interface for navigation to the target and placement of markers in tissue proximate the target, and acquire a second data set of images. The computing device registers the fluoroscopic data to the second data set of images based on a marker position and marker orientation within the fluoroscopic data and the marker position and the orientation within the second data set of images.
	Rai discloses assisting a physician track a surgical device in a body organ of a subject during a procedure includes fluoroscopic based registration, and tracking. An initial registration step includes receiving a 3D image data of a subject in a first body position, receiving a real time fluoroscopy image data, and estimating a deformation model or field to match points in the real time fluoro image with a corresponding point in the 3D model. A tracking step includes computing the 3D location of the surgical device based on a reference mark present on the surgical device, and displaying the surgical device and the 3D model of the body organ in a fused arrangement.

	However, all cited prior arts of record fail to disclose in claims 2, 9, and 16, “… receiving a signal representative of a location of a catheter within a body of a patient; displaying a the position of the catheter in a three-dimensional (3D) model derived from pre-procedure images; 
receiving images from a fluoroscopic sweep of a desired portion of the patient; estimating a pose of a fluoroscopic imaging device for each fluoroscopic image captured in the fluoroscopic sweep; generating a three-dimensional (3D) volumetric reconstruction from the received fluoroscopic images; receiving an indication of the position of a distal tip of a catheter in an image associated with the 3D volumetric reconstruction; receiving an indication of a position of a target in two fluoroscopic images associated with the 3D volumetric reconstruction, wherein the two fluoroscopic images are from two different angles of the fluoroscopic sweep; and 
displaying the 3D volumetric reconstruction and the catheter relative to the target in the 3D volumetric reconstruction.” (or similar limitations) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 8694075 B2 - A navigation system for use during a surgical procedure is provided. The navigation system is configured to use electromagnetic tracking data produced by electromagnetic tracking devices and 2D image data produced by a fluoroscope to intra-operatively register 2D images of a patient to a pre-operative 3D image of the patient. In some implementations, a surgeon may be able to perform an interventional or surgical procedure guided by the navigation system.
	US 20180360342 A1 - The renal ablation and visualization system (10) has an input interface for 3-dimensional (3-D) image data of a renal region with at least a first anatomical structure. A position sub-system generates 3-D mapping data of the renal region with at least a second anatomical structure. An image processor processes the 3-D image data and the 3-D mapping data and generates a composite image of the renal region which is displayed on a display (34). The composite image includes visualization of the first and second anatomical structures and ablation electrodes of a catheter (11). The composite image includes dynamic visualization of movement of the ablation electrodes.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642